Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitra (US 20180091221)
Bitra teaches
1. A method for interacting with an information apparatus by using an optical tag, comprising: 
determining, by performing image acquisition on the optical tag through a terminal device carried by a user, a position and an attitude of the terminal device relative to the optical tag (Bitra, par. 74, 104); 
determining a relative position between the terminal device and each information apparatus (i.e. fixture 230 containing controller 210) based on the position of the terminal device and a predetermined position of the information apparatus relative to the optical tag (Bitra, par. 56); 
calculating an imaging position of each information apparatus on a display screen of the terminal device according to the determined attitude of the terminal device and the relative position between the terminal device and the information apparatus; and presenting an interactive interface of each information apparatus at the respective imaging position on the display screen, for interacting with the respective information apparatus (Bitra, par. 76, 79: Bitra Bitra also discloses that the terminal device includes a touchscreen display, input devices, and the user may control performance attributes/characteristics for the light source; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitra by allowing the calculation to be visible to the user for the user to make proper decisions).
2.1, wherein the optical tag emits different lights to transmit different information, wherein performing the image acquisition comprises receiving the different lights (Bitra, par. 46, 63, 54, 59).
3.1, further comprising adjusting the imaging position of each information apparatus on the display screen of the terminal device in response to a change in the position or attitude of the terminal device (Bitra, par. 93).
4.3, further comprising identifying the change in the position or attitude of the terminal device by using a measurement sensor of the terminal device (Bitra, par. 93).
5.1, further comprising: identifying a user operation on the interactive interface of the information apparatus; and converting the identified user operation into a corresponding operation instruction, and sending the operation instruction to the information apparatus over a network (Bitra, par. 45-48, 79).
6.5, wherein the user operation on the interactive interface of the information apparatus comprises at least one of the following: a screen input, a keyboard input, a voice input or a gesture input (Bitra, par. 45-48, 79).
Re claim 7, see discussion regarding claims above. Bitra further teaches the controller 210 may be implemented as a server (par. 48) communicating with the mobile device 220 for providing illumination parameters, identification, and controlling the light 230.  A remote server can also be implemented for providing codewords or for location determination (par. 65, 68, 85, 94, 108, 115) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887